Title: Jonathan Williams, Jr., to the American Commissioners, 1 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen,
Nants July 1. 1777
Mr. Montaudouin set of this Morning with my Letters relative to the Captures made by Capts. Weeks Johnson and Nicholson since which the prize master who has come in here has arrivd to town. There is but one prize arrived at painbeof and her Cargo is not known her papers being distroyed. She has Cork and hides betwen Decks but we are yet unacquainted with what is in her Lower hold. I hear a Cruzer is arrived at St. Malo if so think it must be Weeks. Nicholson has not yet appeared but he Escaped from the Ship that pursued Capt. Johnson and Weeks the Commander not thinking him worth waiting for when there was so much better game a head. The prize Master also tells me that they have made and Distroy’d 28 prizes 14 they sunk in St. Georges Channel, another they gave the prisoners and sent her away with about 90 of them. About 38 of their prisoners have entered into our Service. I mention in mine this Morning what by Mr. Ross’s perticular desire I had undertaken. I spoke to Mr. Greul on Change to day and he seems to oppose any proceedings of mine saying that in Mr. Morris’s absence he only has a right to act for him. I do not like to have differences in these matters so inform’d Mr. Ross who in answer wrote the inclosed Letter to me. I shall agreable to mine by Mr. Mountaudoin do the best I can for the Interest of the concernd but I beg your advice and instructions as soon as possible.
I have Receivd Mr. Deans favor of the 27th Instant and have accordingly notified Mr. Peltier to have all the goods brought back to nantes as soon as possible. The weather is at present too stormy to undertake any thing but as soon as that will permit I intend to have them brought to town. There must be several prizes now near unless Retaken. As soon as they arrive you shall be inform’d. I am Gent.
J W
To The Commissioners Paris
